MEMORANDUM**
Thomas A. Castro, a California state prisoner, appeals the denial of his habeas corpus petition brought under 28 U.S.C. § 2254. He contends that California Jury Instruction 17.41.1 violated his constitutional rights. This contention is foreclosed by Brewer v. Hall, 378 F.3d 952, 957 (9th Cir.2004). Accordingly, we affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.